Title: From Alexander Hamilton to James Monroe, 4 August 1797
From: Hamilton, Alexander
To: Monroe, James


New York Aug 4. 1797
Sir
In my opinion the idea of a personal affair between us ought not to have found a place in your letters or it ought to have assumed a more positive shape. In the state to which our correspondence had brought the question, it lay with you to make the option whether such an issue should take place. If what you have said be intended as an advance towards it, it is incumbent upon me not to decline it. On the supposition that it is so intended I have authorised Major Jackson to communicate with you and to settle time and place.
I am Sir   Your Humble servant
James Monroe Esq
